Exhibit AMENDED AND RESTATED PRODUCTION PARTICIPATION PLAN SUPPLEMENTAL PAYMENT AGREEMENT This AMENDED AND RESTATED PRODUCTION PARTICIPATION PLAN SUPPLEMENTAL PAYMENT AGREEMENT (the “Agreement”) is made as of the 14th day of January, 2008, by and between WHITING PETROLEUM CORPORATION, a Delaware corporation (the “Company”), and J.DOUGLAS LANG (the “Executive”). WITNESSETH: WHEREAS, the Company maintains the Whiting Petroleum Corporation Production Participation Plan, as amended and restated from time to time (the “Plan”), and the Executive is a participant in the Plan. WHEREAS, in order to provide the Executive with greater incentive to increase the profitability of the Company, the Company has previously made payments to the Executive based on payments to other executive officers of the Company pursuant to the Plan that are in addition to the payments the Executive would otherwise receive from the Company pursuant to the Plan. WHEREAS, the Company and the Executive desire to formalize the arrangement pursuant to which the Company makes such additional payments to the Executive. WHEREAS, capitalized terms used but not defined herein shall have the meanings ascribed thereto in the Plan. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements set forth herein, the parties hereto, intending to be legally bound, hereby agree as follows: 1.Annual Supplemental Payment.As long as the Executive is an Employee, the Company shall make a payment in cash to the Executive equal to the Supplemental Annual Amount (as defined below), less any required withholding of income or employment taxes or other authorized deductions or amounts applicable to payments made to Employees of the Company, after the end of each Plan Year at such time as the Company distributes Net Income and Net Proceeds to the other Participants pursuant to Section 5.3 of the Plan.The “Supplemental Annual Amount” for any Plan Year shall mean the amount, if any, by which (a) the average of (i) the amount of the Company’s distributions of Net Income and Net Proceeds to the Company’s Senior Vice President pursuant to Section 5.3 of the Plan for that Plan Year and (ii) the amount of the Company’s distributions of Net Income and Net Proceeds to the Company’s Chief Financial Officer pursuant to Section 5.3 of the Plan for that Plan Year exceeds (b) the amount of the Company’s distributions of Net Income and Net Proceeds to the Executive pursuant to Section 5.3 of the Plan for that Plan Year. 2.Supplemental Payment upon Termination of the Plan or Change in Control.As long as the Executive is eligible under the Plan to receive a distribution of vested interests pursuant to Section 7.2(a) or Section 7.2(b) of the Plan, upon voluntary termination of the Plan by the Company or a Change in Control, the Company shall make a payment in cash to the Executive equal to the Supplemental Termination/Change in Control Amount (as defined below), less any required withholding of income or employment taxes or other authorized deductions or amounts applicable to payments made to Employees of the Company, at such time as the Company distributes the value of the vested interests of each Employee Participant pursuant to Section 7.2(a) of the Plan in the case of a voluntary termination of the Plan or Section 7.2(b) of the Plan in the case of a Change in
